UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): September 30, 2011 Vail Resorts, Inc. (Exact name of registrant as specified in its Charter) Delaware 001-09614 51-0291762 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 390 Interlocken Crescent Broomfield, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 404-1800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September30, 2011, Vail Resorts, Inc. (the “Company”) entered into the First Amendment to the Employment Agreement (the “Agreement”) with RobertA. Katz, Chairman of the Board of Directors and Chief Executive Officer of the Company.The amendment eliminates provisions in the Agreement that previously provided for Mr.Katz:(i)to receive cash severance benefits upon his voluntary resignation from the Company within six months following a change in control; and (ii)to be eligible to receive in certain circumstances tax gross-up payments on severance and other benefits payable in connection with a change in control.No other changes were made to the Agreement. The foregoing summary of the amendment to the Agreement is qualified in its entirety by reference to Exhibit10.1 to this Current Report on Form8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits A list of exhibits furnished herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAIL RESORTS, INC. Date: September30, 2011By:/s/ Fiona E. Arnold Fiona E. Arnold Executive Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description First Amendment to Employment Agreement, dated September30, 2011, by and between Vail Resorts, Inc. and Robert A. Katz.
